Citation Nr: 1822191	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-29 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3. Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1962 to March 1967.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for diabetes mellitus type II and entitlement to service connection for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2003 rating decision denied service connection for diabetes mellitus, type II. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable appellate period.

2. The evidence associated with the claims file subsequent to the April 2003 rating decision denying service connection for diabetes mellitus, type II, is new, not cumulative and redundant of evidence previously of record, and related to an unestablished fact necessary to substantiate the claim.





CONCLUSIONS OF LAW

1. The April 2003 rating decision is final. 38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2. New and material evidence sufficient to reopen the claim of service connection for diabetes mellitus type II has been received. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a), (c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). However, in light of the fully favorable decision to reopen the claim of service connection for diabetes mellitus, type II, no further discussion of the duty to notify and assist is necessary. The underlying service connection claim needs additional development and is addressed in the remand section below. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  

In this case, new and material evidence sufficient to reopen the claim of service connection for diabetes mellitus, type II has been received. The RO denied service connection for diabetes mellitus in April 2003, finding no evidence of a relationship to an in-service injury, and exposure to herbicides. The Veteran was notified of the decision and his appellate rights in April 2003. The Veteran did not appeal the decision or submit additional evidence within the applicable time period.  Therefore, the April 2003 decision became final. 38 U.S.C. § 7104; 38 C.F.R. §§ 20.302, 20.1103 (2017). 

The record in April 2003 consisted of service treatment records, private treatment records and statements from the Veteran. The private treatment records show that the Veteran was diagnosed with diabetes mellitus, type II.  The evidence failed to show a relationship between the Veteran's current disability and service. Evidence associated since the rating decision includes private treatment records, personnel records, and the Veteran's statements and testimony regarding activities and missions while aboard the USS Hitchiti (ATF-103). The Veteran's statements and information regarding activities of the USS Hitchiti suggest additional development is warranted as there may be a potential in-service event and such information is new and material. 

New and material evidence sufficient to reopen the claim of service connection for diabetes mellitus, type II has been received. The evidence provided addressed the previous unestablished facts of a relationship to service. It is not redundant. Therefore, reopening of the claim for service connection for diabetes mellitus, type II is warranted.

ORDER

The application to reopen the claim for service connection for diabetes mellitus, type II is granted. 


REMAND

The Veteran contends he is entitled to service connection for diabetes mellitus, type II and coronary artery disease as a result of herbicide exposure in-service. The Veteran served in the U.S. Navy as an electrical repairman aboard the USS Hitchiti. 

Specifically, the Veteran contends that while aboard the USS Hitchiti his ship participated in two salvage missions taking the vessel into the inland waterways of Vietnam. First, the Veteran contends, that on February 23, 1966 the Sea Raven ran aground 100 yards from beach in the vicinity of Chu Lai, and the USS Hitchiti assisted with salvage. In addition, the Veteran contends that the USS Hitchiti engaged in a salvage mission for the USS Card (ACV-11) in the Saigon River in May 1964. Additionally, the Veteran has submitted internet articles about the activity of the ship, and these noted salvage missions, and indications that fellow Veterans he served with are in receipt of VA benefits.  In an October 2014 statement, he provided the name of one fellow shipmate.  He contended that they served together on the same vessel and that the shipmate was found to have been exposed to designated herbicide agents. 

A March 2003 VA Request for Information noted that it was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam. The Veteran served aboard the USS Hitchiti which was in the official waters of the Republic of Vietnam from August 5, 1964 to August 25, 1964 and from December 7, 1965 to December 20, 1965, and from February 7, 1966 to February 22, 1966. Attempts should be made to verify whether the vessel was in the inland waterways of Vietnam as a result of these salvage activities. 

Under applicable law, a Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary. See 38 C.F.R. § 3.307 (a)(6)(iii) (2017). Under the governing regulation, "Service in the Republic of Vietnam" includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id. It is well established that a Veteran must have set foot on the landmass of Vietnam, or have been present in the inland waterways of that country, in order for the presumption of exposure to apply. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

For purposes of adjudicating claims involving Veterans serving aboard U.S. Navy vessels, VA has made a distinction between "Brown Water" Navy vessels (smaller vessels that "operated on the muddy, brown-colored inland waterways of Vietnam ") and "Blue Water" Navy vessels (larger "gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean."). See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010). Brown Water Navy Veterans are entitled to a presumption of exposure to herbicides as a matter of course. However, in order for the presumption to be extended to a Blue Water Navy Veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier. Id.  Inland waterways are fresh water rivers, streams, and canals, and similar waterways. See VA Adjudication Manual IV.ii.1.H.2.a. Inland waterway service is also referred to as "brown-water" Navy service.

As such the Board finds additional development is warranted, based on the Veteran's statements regarding instances of specific salvage missions and his ship potentially going into inland waterways of Vietnam, including obtaining deck logs, operational reports and contacting the Joint Service Records Research Center (JSRRC) to determine if the USS Hitchiti went into the inland waterways of Vietnam while the Veteran was aboard. 

Accordingly, the case is REMANDED for the following action:

1. Additional development should be completed consistent with the procedures outlined in the M21-1, to determine whether the USS Hitchiti participated in salvage operations as noted above in May 1964 and February 1966, which took the ship into the inland waterways of Vietnam. Additional development including obtaining deck logs, operational reports for the USS Hitchiti and contacting the JSRRC to determine whether the vessel entered the inland waterways of Vietnam while it was in the official waters of the Republic of Vietnam. The RO should specifically address whether the USS Hitchiti entered inland waterways of Vietnam as VA defines the term. 

2. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).

______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


